STERNBERG, Justice,
dissenting.
These two cases are being considered and disposed of together since each presents identical issues. Doctors Robert R. Evans and Leo J. Thomas were each separately charged by the Franklin County Grand Jury in indictments returned on November 18, 1980.
Dr. Evans was charged with scheming to obtain benefits from a medical assistance program by means of false or fraudulent representations (KRS 194.505(6)) and presenting false and fraudulent claims (KRS 205.850(4)). The charged offenses are alleged to have occurred in both Franklin County and Bell County, Kentucky. The indictment contains two felony counts, charging 54 separate fraudulent claims (misdemeanors).
Dr. Thomas was charged not only with having violated KRS 194.505(6) and KRS 205.850(4), but also he was charged with theft by deception (KRS 514.040(1)(a)). The charged offenses are alleged to have occurred in Franklin County and Clay County, Kentucky. The indictment contains eight felony counts, charging 51 separate fraudulent claims (misdemeanors).
Pursuant to timely motions, the judge of the Franklin Circuit Court, on May 8, 1981, transferred the Evans case to Bell County, Kentucky, and the Thomas case to Clay County, Kentucky. The Commonwealth appealed the transfer orders to the Court of *349Appeals of Kentucky, where on March 5, 1982, both orders were reversed. This court granted review in both cases on May 18, 1982.
Counsel present the following issues:
“I. There can be no appeal from an interlocutory order.
II. The learned circuit judge exercised wise and statutory discretion conferred upon him by KRS 452.550.
III. May alleged misdemeanors in a multiple count indictment be totaled in order to produce a felony?”
The general rule is that an appeal may be taken only from final orders or judgments. Lebus v. Lebus, Ky., 382 S.W.2d 873 (1964); Stice v. Leonard, Ky., 420 S.W.2d 672 (1967). CR 54.01 provides, “... A final or appealable judgment is a final order adjudicating all the rights of all the parties in an action or proceeding....” The subject transfer orders do not adjudicate all of the rights of the parties; however, even though the transfer orders are interlocutory in nature, it does not follow as night the day that they are not appealable.
In Eaton v. Commonwealth, Ky., 562 S.W.2d 637 (1978), and in Ratliff v. Fiscal Court of Caldwell County, Ky., 617 S.W.2d 36 (1981), this court gave its approval to an appeal from discretionary rulings by a circuit court. In disposing of the issue, we said in Eaton:
“... Unless the constitutional right to a speedy trial were unduly threatened, we see no reason why an interlocutory ‘ruling’ entered prior to trial, if it decides a matter vital to the Commonwealth’s case, could not be reviewed by appeal.”
In the case at bar, the transfer orders do not constitute a threat to a denial of a speedy trial and they do decide a matter vital to the case for the Commonwealth. I am constrained to the view that the decision of this court in Eaton is dispository of the present issue. I am of the opinion that an appeal does properly lie from the transfer orders of May 8, 1981.
In the second issue the Commonwealth challenges the wisdom of the trial judge in transferring the trials to the counties of the movants’ residences.
KRS 452.550 fixes venue in either Franklin County, Kentucky, or in the counties where the movants reside, and the question of forum is one of first impression to this court. The trial judge applied the doctrine of forum non conveniens after finding that the ends of justice would best be served by trying the cases in the counties where the doctors reside. This court has applied the doctrine of forum non conveniens in civil cases. Carter v. Netherton, Ky., 302 S.W.2d 382 (1957). However, it has not been called on to apply it in criminal cases.
The trial judge found that (1) the occurrences denounced by the indictments were performed by Dr. Evans in Bell County, Kentucky, and by Dr. Thomas in Clay County, Kentucky; (2) a majority of the witnesses, who are numerous, reside in Bell and Clay counties; and (3) the principal criminal acts occurred, if in fact they did occur, where most of the prospective witnesses reside. As a result the court determined that the ends of justice would best be served by trying the eases in Bell and Clay counties. Transferring these cases to the counties where the doctors reside did not confer any unusual authority on the Bell Circuit Court or the Clay Circuit Court that those courts did not already have except the physical presence of movants. The judge of the Franklin Circuit Court was of the opinion that the doctrine of forum non conven-iens applied. The Commonwealth argues that the trial court abused its discretion by transferring venue, arguing that it had neither the inherent nor statutory power to alter venue in a criminal case when the court that had original venue was statutorily proper. Counsel for movants argue that there is no legal or logical reason why forum non conveniens should not be applied in a criminal case the same as in a civil case. Counsel for the Commonwealth vigorously argues that the trial court was without authority to change the county in which the doctors are tried absent some constitutional or statutory authority.
*350The trial judge was concerned with affording the doctors with a forum where they could receive a fair trial. This is as it should be. The doctrine of forum non con-veniens is nothing more or less than the application of equitable principles to insure an accused of a fair and impartial trial. There is no federal or state constitutional provision which specifically states that a defendant in a criminal case is entitled to a fair trial. This guarantee is a part of the inherent powers of the court. It has existed in written form from the signing of the Magna Charta in 1215. It has found safety in Section 11 of the Kentucky Constitution and in the Sixth Amendment to the United States Constitution. This court has consistently, without equivocation and without hesitation, expounded and honored the right of an accused in a criminal case to have a fair trial. The trial judge is not a knot on a log; he is the commanding officer of the court and charged with great responsibilities. The right of the trial judge to change the forum so as to provide a harbor where the doctors can secure a fair trial comes from constitutional guaranties resulting from years of oppression. I know of no reason why the doctrine of forum non con-veniens should not apply in criminal cases as well as civil cases. As a matter of fact, history and the constitutions mandate that the trial judge exercise his judicial wisdom to assure an accused of a fair trial before depriving him of his freedom. It is civil action money damages against deprivation of freedom. Freedom and fairness are not words of idle jest but hard cold facts, and the trial judge, after considering the hard cold facts, determined that the trials should not be in Franklin County.
The trial judge exercised his judicial discretion in making the transfers, and upon a study of the entire record I am unable to say that he abused his discretion. I find no error in the action of the trial judge in transferring the trials of these actions to the counties where the movants reside.
I would reverse the decisions of the Court of Appeals and affirm the orders of the Franklin Circuit Court.